Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 09, 2021

The Court of Appeals hereby passes the following order:

A21A1377. JAMEZ ANTWANE BRYANT v. THE STATE.

      Jamez Antwane Bryant entered an Alford1 plea to two counts of enticing a child
for indecent purposes and was sentenced to 30 years to serve 20 years in confinement.
Following his conviction, Bryant filed multiple pro se motions, including a motion
to withdraw his plea, motion in arrest of judgment, and motion for sentence
modification. The trial court entered a consolidated order denying his motions, and
Bryant filed an untimely notice of appeal therefrom. We dismissed Bryant’s appeal
for lack of jurisdiction. See Case No. A20A0052, dismissed August 5, 2019. Back in
the trial court, Bryant filed additional pro se motions, including a motion to withdraw
his plea, which resulted in a second order denying his motions, in which the trial
court noted that “[s]imilar arguments were rejected by this [trial court] by order dated
April 26, 2019 and by order dated June 6, 2019.” Bryant appealed to this Court, and
again, we dismissed his appeal, noting that our dismissal of the appeal in Case No.
A20A0052 acts as res judicata. See Case No. A20A0147, dismissed April 21, 2020.
Since then, Bryant filed yet another motion to withdraw his guilty plea, which the
trial court denied. Bryant filed a notice of appeal from the trial court’s order. Again,
we lack jurisdiction.
      Bryant is barred from seeking review of the trial court’s order denying his
motion to withdraw his guilty plea because his first appeal was dismissed. See
Williams v. State, 335 Ga. App. 468, 469 (1) (781 SE2d 791) (2016) (“The effect of
the dismissal of the appeal from an appealable judgment was to affirm the judgment

      1
          North Carolina v. Alford, 400 U. S. 25 (91 SCt 160, 27 LE2d 162) (1970).
of the trial court there excepted to and the trial court was without authority to vacate
or alter such prior judgment which was res judicata between the parties.”)
(punctuation omitted); Ross v. State, 310 Ga. App. 326, 327 (713 SE2d 438) (2011)
(dismissal of previous appeal “constitutes binding law of the case” and precludes
appellate review of issues raised in previous appeal). See also Echols v. State, 243 Ga.
App. 775, 776 (534 SE2d 464) (2000) (“It is axiomatic that the same issue cannot be
relitigated ad infinitum.”). Accordingly, this appeal is hereby DISMISSED.
      Given that Bryant has filed several prior matters in this Court seeking to
address the same issue, this appeal is frivolous. This Court is empowered to impose
sanctions upon a party who files a frivolous appeal. See Court of Appeals Rule 15 (b).
We thus caution Bryant against filing future frivolous matters in this Court as such
will result in the imposition of sanctions.
                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/09/2021
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                       , Clerk.